Citation Nr: 0123136	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-04 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
nervous disorder.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for an eye 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a respiratory disorder, claimed as breathing complications, 
as a result of treatment at the Cleveland, Ohio VA Medical 
Center.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1956.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The veteran requested and was scheduled to appear at the RO 
at a hearing via video conference techniques before a Member 
of the Board in August 2001; however, the veteran failed to 
report for this hearing.  He also failed to report for a 
hearing before RO personnel which he had requested and which 
was scheduled to be held in June 2000.


FINDINGS OF FACT

1.  The RO, in a May 1995 decision, determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for hearing loss.

2.  Since the May 1995 decision, the veteran has not 
submitted evidence which must be considered in order to 
fairly decide the merits of the claim of service connection 
for hearing loss.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
hearing loss is cumulative.

4.  The RO, in a May 1995 decision, determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a nervous 
disorder.

5.  Since the May 1995 decision, the veteran has not 
submitted evidence which must be considered in order to 
fairly decide the merits of the claim of service connection 
for a nervous disorder.

6.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
nervous disorder is cumulative.

7.  Service connection for residuals of an eye injury was 
denied in a May 1995 rating decision.  The veteran was 
notified of this decision and no timely disagreement was 
received.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for an eye disorder.

9.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for an 
eye disorder is cumulative.

10.  Neither hypertension nor heart disease was present in 
service or was manifest to a compensable degree within the 
first year after separation from service.  

11.  The veteran's hypertension did not occur during his 
active military service.  

12.  The veteran was hospitalized at a VA Medical Center 
(VAMC) from March 28, 1995 to April 24, 1995 for possible 
lung carcinoma.  The veteran underwent a wedge resection of 
the right lobe.

13.  Post-operative treatment records attribute complaints of 
shortness of breath to various disorders including 
hypotension and chronic obstructive pulmonary disease (COPD).

14.  Competent medical evidence showing a nexus between the 
veteran's VAMC treatment and his breathing disorder is not of 
record.  

15.  There is no evidence that the veteran developed a 
respiratory disorder, claimed as breathing problems, as a 
result of carelessness, negligence, and lack of proper skill, 
error in judgment or similar instance of fault on the part of 
the VA in furnishing his treatment.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim for hearing loss is final.  38 U.S.C.A. 
§§ 5100 et. seq., 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for hearing loss is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5100 et. seq., 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000).

3.  The May 1995 rating decision determining that new and 
material evidence had not been submitted to reopen the 
veteran's claim for a nervous disorder is final.  38 U.S.C.A. 
§§ 5100 et. seq., 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a nervous disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 5100 
et. seq., 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2000).

5.  The May 1995 decision denying service connection for an 
eye disorder is final.  38 U.S.C.A. §§ 5100 et. seq., 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302(a), 20.1103 
(2000).  

6.  Evidence submitted pursuant to the veteran's petition to 
reopen his claim for service connection for an eye disorder 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5100 et. seq., 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2000).

7.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137, 5100 et. seq.  (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

8.  The veteran is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
respiratory disorder claimed to have developed as a result of 
treatment at a VAMC from March 28, 1995 to April 24, 1995.  
38 U.S.C.A. §§ 1151, 5100 et. seq. (West Supp. 2001); 
38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
has conducted a complete and thorough review of the veteran's 
claims folder.  

As regards the new and material evidence claims, a portion of 
section 5103A of the VCAA, which pertains to the duty to 
assist claimants, states that "[n]othing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  As the Board finds, below, that new 
and material evidence has not been presented in these claims, 
and as the Board finds that all pertinent evidence has been 
associated with the claims folder as regards these claims, 
further assistance on the part of the VA is not warranted.  
In addition, , by virtue of the initial rating decisions as 
well as December 1999 and March 2000 statements of the case, 
the veteran and his representative were notified of the 
information necessary to substantiate these claims.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  However, due to 
the effective date of the amended regulation, the new 
standard is not applicable to the veteran's claim in this 
instance.

As regards the claim for service connection and the claim for 
compensation under 38 U.S.C.A. § 1151, the Board notes that, 
by virtue of the initial rating decisions as well as December 
1999 and March 2000 statements of the case, the veteran and 
his representative were notified of the information necessary 
to substantiate these claims.  Although these claims were 
denied as not well grounded, the veteran was advised in the 
October 1999 rating decision and the December 1999 statement 
of the case that evidence was needed which indicated that 
hypertension was incurred in or aggravated by service and 
that evidence was needed which showed a current disability 
due to the VA treatment in 1995.  Further, in reviewing the 
decision and the statement of the case, it becomes clear that 
the RO considered all of the relevant evidence of record and 
furnished all of the relevant law and regulations.  
Accordingly, the Board may proceed with a decision on the 
merits of the appellant's claims without prejudice to the 
appellant.  See Bernard v Brown, 4 Vet. App. 384 (1993).

Service medical records were previously obtained and 
associated with the claims folder, and the National Personnel 
Records Center previously indicated that all available 
records have been forwarded.  Additionally, private medical 
records as well as VA medical records, referred to by the 
veteran, were obtained and associated with the claims folder.  
Furthermore, as noted above, the veteran was provided the 
opportunity to testify at two scheduled hearings; however, he 
failed to report for those hearings.  

The Board notes that the veteran has not undergone a VA 
examination which addresses his hypertension; however, the 
Board finds that VA is not required to provide a VA 
examination or medical opinion in this case because there is 
no reasonable possibility that the examination or opinion 
would aid in substantiating the claim because it cannot 
provide the missing evidence, that is, competent evidence of 
the incurrence, presumptively or otherwise, or aggravation of 
hypertension or a disease or injury involving the heart in 
service.  See 66 Fed. Reg. 45626 (Aug. 29, 2001).  
Consequently, the Board concludes that the RO has met its 
duty to assist the veteran in the development of these claims 
under the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

I.  New and material

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

In January 1962, the RO denied service connection for hearing 
loss, a nervous disorder, and an eye disorder.  The evidence 
of record included the veteran's service medical records, an 
October 1961 VA examination, and the veteran's claim.  While 
hearing loss was noted on the VA examination, the RO 
determined that the veteran's service medical records did not 
show hearing loss during service.  Thus, service connection 
for hearing loss was denied.  On evaluation, the veteran's 
vision was normal and there was no evidence of record showing 
an eye disorder.  Therefore, service connection for an eye 
disorder was denied.  Service medical records and VA 
examination revealed emotional instability reaction with 
anxiety.  The RO determined that his was a constitutional or 
development abnormality was not a disability under the law.  
The veteran was notified of the denials of service connection 
of hearing loss and a nervous disorder by a January 1962 
decision letter.  The veteran did not file a notice of 
disagreement.  Thus, the decision was final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2000).  However, as the veteran was not notified of the 
denial of service connection of an eye disorder by the 
January 1962 letter, that decision was not final.

The veteran attempted to reopen his claim for service 
connection for hearing loss and nervous disorder as well as 
residuals of an eye injury in April 1995.  Private and VA 
hospital records from 1964, 1969, 1970, 1981, and 1995 and VA 
examinations in 1969 and 1982 were considered.  Records 
revealed that the veteran had been involved in 2 accidents 
with automobiles, one in 1964 where he was driving and the 
second in 1969 when he, as a pedestrian, was hit by a car.  
These records show that the veteran was diagnosed with 
organic brain syndrome following a 1969 automobile accident 
and did not provide any evidence linking his current nervous 
disorder to his in-service personality disorder.  While the 
records show hearing loss disability as noted previously, 
there was no evidence linking the hearing loss to the 
veteran's service.  With respect to the eye disability, the 
evidence revealed that the veteran injured his right eye at 
the time of his automobile accident in 1969, and there were 
no further records of an eye injury.  The Board notes that 
the 1969 automobile accident occurred many years following 
the veteran's period of active service.   The RO, in a May 
1995 rating decision, determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for hearing loss or a nervous disorder and denied service 
connection for residuals of an eye injury.  The veteran was 
notified of this decision in May 1995 and did not file a 
notice of disagreement.  Thus, the decision became final. 

In October 1999, the veteran attempted to reopen his claims 
for service connection for hearing loss, a nervous disorder, 
and an eye disorder.  Evidence submitted since the April 1995 
rating decision includes the veteran's statements and VA 
medical records from October 1997 to July 1999.  

The Board considered the statements made by the veteran.  The 
Board acknowledges that a person is competent to report that 
on which he has personal knowledge and on which comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, to the extent that the veteran in the 
present case contends that he has an eye disorder, hearing 
loss, and nervous disorder and that such resulted from his 
service, such allegations are lay speculation on medical 
issues involving the etiology of a disability and, as such, 
do not bear directly and substantially to the claim on appeal 
and are not material.  See Pollard v. Brown, 6 Vet. App. 11  
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), (lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (1991)).  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Routen v. Brown, 10 Vet. App. 183 (1997).  More 
importantly, these contentions are duplicative of contentions 
made in connection with the veteran's prior claims.  Thus, 
this evidence is not new.  

Moreover, while the VA medical records show complaints and 
treatment for sensorineural hearing loss, dementia, and dry 
eye, the evidence does not contain medical opinion linking 
the veteran's hearing loss, dementia, or eye disorder to his 
active service.  Thus, none of the evidence submitted since 
the May 1995 RO decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claims for service connection for hearing 
loss, a nervous disorder, or an eye disorder.

II.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Cardiovascular disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The veteran does not allege that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

The veteran's service medical records do not disclose 
findings or treatment for hypertension during service.  At 
his June 1953 enlistment examination, the veteran's blood 
pressure was 108/68.  Blood pressure readings during service 
including readings of 120/70, 122/72, 130/88, and 140/70.   
At his May 1956 separation examination, his blood pressure 
reading was 104/60 and evaluation of his vascular system as 
well as the heart was normal.

A September 1964 private hospitalization report showed that 
the veteran's blood pressure was 136/78 and there were no 
findings or diagnoses of hypertension.  Private and VA 
hospitalization reports from June and July 1969 do not reveal 
blood pressure readings, and there were no findings or 
diagnoses of hypertension.  At an October 1969 VA 
examination, the veteran's blood pressure was 110/88 and the 
cardiovascular evaluation appeared normal.  The first 
diagnosis of hypertension of record was a December 1981 VA 
medical record.  It was noted that the veteran reported a 
history of hypertension and his blood pressure reading was 
170/100.  A May 1982 VA examination as well as VA medical 
records from October 1997 to July 1999 continue to show 
diagnoses and treatment for hypertension.  

The Board finds that the medical evidence does not support a 
conclusion that the veteran's hypertension is attributable to 
service.  Service medical records do not show a diagnosis of 
hypertension during service or within one year service.  As 
noted above, hypertension was first noted in the claims file 
in December 1981, more than 25 years after service.  While 
the December 1981 VA medical record noted that the veteran 
reported a history of hypertension, there was no 
determination as to when hypertension was initially diagnosed 
and there was no medical determination that it was related to 
service.  However, private and VA medical records from 1964 
and 1969 show no findings or diagnoses of hypertension.  
Thus, the Board concludes that there is no competent medical 
evidence of hypertension during service or within 1 year of 
separation from service, and no professional has attributed 
hypertension directly to the veteran's active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2000).  

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt rule does not 
apply, and the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  1151 claim

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the veteran's request for benefits under § 1151 was 
filed in October 1999; thus, this claim must be decided under 
the current, post-October 1, 1997, version of 38 U.S.C.A. § 
1151.

The provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) 
provide, in 
pertinent part, that:

(a)  Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and -
(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-- 
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the 
hospital care, medical or surgical 
treatment, or examination; or 
(B) an event not reasonably foreseeable; 

38 U.S.C.A. § 1151 (West Supp. 2001).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 
16-17 (1993), Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

The veteran has contended that his current lung disorder 
began after he underwent a lung operation at the Cleveland 
VAMC in early 1995 for a "hole in his lung."  He contends 
that the surgery was not necessary as nothing was found, and 
that he has experienced breathing problems since the surgery.

A March 1995 VAMC discharge summary reflected that the 
veteran had been admitted following a car accident whereafter 
he reported a blackout episode, with complaints of dizziness, 
shortness of breath and headache.  A cough with sputum was 
noted during the hospitalization.  The discharge diagnoses 
included syncope, hypertension, anxiety disorder, status post 
head trauma in 1969, and alcohol and substance abuse.  

An April 1995 VAMC discharge summary revealed that x-ray 
evaluations showed a density in the right lower lobe.  He was 
admitted for pulmonary nodule, it was noted that he had a 
significant smoking history.  A computer tomography scan of 
the chest was consistent with the previous x-ray noting a 
right lower lobe mass.  The veteran underwent an open lung 
biopsy, described as a wedge resection of the right lobe.  
Post-operative diagnosis revealed fibrous tissue, lymphoid 
tissue, and inflammatory tissue without evidence of malignant 
cells.  During recovery, lungs were clear to auscultation and 
he was oxygenating well. Following chest tube removal, a 
small pneumothorax developed and was followed.  Over a period 
of several days, the pneumothorax decreased and there was an 
increase in the lungs and reexpansion.  The wound was healing 
well and the veteran was described as clinically 
asymptomatic.

VA medical records from October 1997 to July 1999 show that 
the veteran had been seen on various occasions complaining of 
chronic shortness of breath.  The assessments included 
orthostatic hypotension, hypertension, and shortness of 
breath likely due to COPD.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  The evidence 
submitted by the veteran does not show negligence or lack of 
care by VA, and does not establish that a lung disorder was 
caused the lung surgery performed during his VA 
hospitalization from March 28, 1995 to April 24, 1995.  
Although the evidence of record shows that the veteran has 
been diagnosed with a shortness of breath due to various 
disorders, there is no medical opinion of record in this case 
which indicates that the veteran has a respiratory disorder 
that resulted from carelessness, negligence, lack of proper 
skill, error in judgment or similar fault by VA, or that it 
was an event not reasonably foreseeable.  In fact, the 
medical evidence indicates that the veteran's shortness of 
breath difficulty is due to his COPD and/or his hypertension.  
The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  See Layno, 6 Vet. App. at 470.  However, 
as a layperson, the veteran is not competent to provide the 
required nexus evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Grottveit v. Brown, 5 Vet. App. 91 
(1993).   

Since in this case, the veteran has not submitted medical, or 
otherwise competent evidence showing that he developed a 
respiratory disorder as a result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of the VA in furnishing his treatment; 
or that a respiratory disorder was an event not reasonably 
foreseeable, the appeal is denied.  As the preponderance of 
the evidence is against the appellant's claim, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's petition to reopen his claims for service 
connection for hearing loss, a nervous disorder, and an eye 
disorder are denied, as new and material evidence has not 
been submitted.  Service connection for hypertension is 
denied.  Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a respiratory disorder claimed to have 
resulted from treatment at the Cleveland, Ohio VAMC from 
March 28, 1995 to April 24, 1995 is denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

